DETAILED ACTION


Response to Amendment
Applicant’s amendments filed on June 15, 2021 have been entered. Claims 1-5, 7-13 and 16-20 have been amended. Claims 1-20 are still pending in this application, with claims 1, 9 and 17 being independent.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


3.	Claim(s) 1-3, 5-11, 13, 14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KORCHARZ et al. (US 20080024076 A1), referred herein as KORCHARZ in view of KAKINUMA (US 20090089453 A1), referred herein as KAKINUMA further in view of VAN DE et al. (US 20120229032 A1), referred herein as VAN.
	Regarding Claim 1, KORCHARZ teaches a method comprising (KORCHARZ A backlighting system comprising: a color manager; a plurality of luminaires, each of the luminaires comprising a LED string and arranged to illuminate a particular portion of a display associated therewith; [0022] a method of backlighting comprising: providing a plurality of luminaires):
identifying a first color to produce in a first diode of a plurality of diodes (KORCHARZ [0022] each of the luminaires comprising a plurality of colored LED strings and arranged to illuminate a particular portion of a display associated); 
identifying a second color to produce in a second diode of the plurality of diodes (KORCHARZ [0022] sensing the illumination color of one of the provided luminaires),
comprising a difference between the first color and the second color; and causing the first diode to produce the first color, the second diode to produce the second color, and each of the one or more intermediate diodes to produce the intermediate color corresponding to that intermediate diode (KORCHARZ [0047] Color manager 130, responsive to the input from color sensor 60, and the above calculated color coordinates, is operable to calculate the appropriate driving signal for each of the LED 
and instructing the at least one diode to produce the color (KORCHARZ [0027] controlling the color comprises pulse width modulating each of the provided plurality of luminaires in sequence with a scanning period of the display). 
But KORCHARZ does not specifically teach 
wherein the second color is distinct from the first color and there are one or more intermediate diodes between the first diode and the second diode; 

a number of diodes in the one or more intermediate diodes. 
However KAKINUMA discloses an image processing apparatus includes a region extraction unit that extracts a conversion region from input image data, which is analogous to the present patent application. KAKINUMA teaches determining an intermediate color corresponding to each of the one or more intermediate diodes based on factors (KAKINUMA [0105] In this case, the final conversion unit 106 obtains the final tone function 134b by calculating a weighted average, multiplying the target tone function 133a of the target image data “A” by a weight coefficient of three fourths and multiplying the target tone function 133b of the target image data “B” by a weight coefficient of one fourth, by using interpolation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified KORCHARZ to incorporate the teachings of KAKINUMA, and applying the weight coefficient color conversion algorithm, as taught by KAKINUMA into the color control method and system for scanning backlight.
Doing so would provide a target image that is close to the desired color tone in the color control system for producing gradient light.
However VAN discloses an image processing apparatus includes a region extraction unit that extracts a conversion region from input image data, which is analogous to the present patent application. VAN teaches 
wherein the second color is distinct from the first color and there are one or more intermediate diodes between the first diode and the second diode (VAN [0154] one or  
the factors comprising: a number of diodes in the one or more intermediate diodes (VAN [0199] In some embodiments, solid state light emitters (e.g., where a first group includes solid state light emitters that emit non-BSY light, e.g., red, reddish, reddish-orange, orangish or orange light, and a second group includes solid state light emitters that emit BSY light) may be arranged pursuant to a guideline described below in paragraphs (1)-(5), or any combination of two or more thereof, to promote mixing of light from light emitters emitting different colors of light).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified KORCHARZ to incorporate the teachings of VAN, and applying the different diodes for different colors, as taught by VAN into the color control method and system for scanning backlight.
Doing so would provide more efficient light sources in the color control system for producing gradient light.

Regarding Claim 2, KORCHARZ in view of KAKINUMA further in view of VAN teaches the method of claim 1, and further teaches wherein the method further comprises:
identifying a subsequent color to produce in the first diode of the plurality of diodes (KORCHARZ [0013] Each of the luminaires comprises LED strings of a plurality 
for the at least one diode in the plurality of diodes:
determining one or more transition colors based on subsequent factors comprising a difference between the subsequent color and a present color of the first diode (KORCHARZ [0014] A color manager receives the output of the color sensor and the thermal sensors, and in response controls the driving signals for the luminaires responsive. In one embodiment the color manager calculates the temperature for each of the regions based on the provided thermal sensors, with the temperature of regions not provided with a thermal sensor being interpolated from the provided thermal sensors; KAKINUMA [0105] In this case, the final conversion unit 106 obtains the final tone function 134b by calculating a weighted average, multiplying the target tone function 133a of the target image data “A” by a weight coefficient of three fourths and multiplying the target tone function 133b of the target image data “B” by a weight coefficient of one fourth, by using interpolation); and
causing the first diode to transition from producing the present color to producing the subsequent color, wherein to transition from producing the present color to producing the subsequent color, the first diode produces the one or more transition colors prior to producing the subsequent color (KORCHARZ [0022] each of the luminaires comprising a plurality of colored LED strings and arranged to illuminate a particular portion of a display associated therewith; sensing the illumination color of one of the provided luminaires; sensing a temperature associated with a plurality of pre-determined locations in relation to the provided plurality of luminaires; [0027] controlling VAN [0145] A light emitting diode produces light by exciting electrons across the band gap between a conduction band and a valence band of a semiconductor active (light-emitting) layer. The electron transition generates light at a wavelength that depends on the band gap. Thus, the color of the light (wavelength) and/or the type of electromagnetic radiation (e.g., infrared light, visible light, ultraviolet light, near ultraviolet light, etc., and any combinations thereof) emitted by a light emitting diode depends on the semiconductor materials of the active layers of the light emitting diode). Same motivation as Claim 1 applies here.

Regarding Claim 3, KORCHARZ in view of KAKINUMA further in view of VAN teaches the method of claim 1, and further teaches wherein each diode of the plurality of diodes is a light emitting diode (KORCHARZ ABST: a LED string and arranged to illuminate a particular portion of a display).

Regarding Claim 5, KORCHARZ in view of KAKINUMA further in view of VAN teaches the method of claim 1, and further teaches wherein the factors further comprise a desired gradient between the first color and the second color (KAKINUMA [0074] The user, who executes the image processing, selects one or more images, which is close to the desired color tone, from the plural images in the target image data group 123, displayed on the display and input unit 107). Same motivation as Claim 1 applies here.

Regarding Claim 6, KORCHARZ in view of KAKINUMA further in view of VAN teaches the method of claim 5, and further teaches wherein the desired gradient comprises one of a linear gradient and a non-linear gradient (KAKINUMA [0074] The color component values between them are obtained by linear interpolation, so as to correspond to the target tone function 133 by a one to one relation). Same motivation as Claim 1 applies here.

Regarding Claim 7, KORCHARZ in view of KAKINUMA further in view of VAN teaches the method of claim 1, and further teaches wherein:
identifying the first color for the first diode comprises identifying red-green-blue (RGB) values for the first diode (KORCHARZ [0042] Each luminaire 40 is comprised of at least one LED string 80. In an exemplary embodiment the at least one LED string 80 comprises a red LED string, a blue LED string and a green LED string); and
causing the first diode to produce the first color comprises instructing the first diode to emit red, green, and blue light according to the RGB values (KORCHARZ [0042] Thermal sensors 50 may be arranged to output a signal reflective of the temperature of the LEDs of luminaire 40 or may be arranged to output a signal reflective of the temperature of a predetermined location associated with each luminaire 40. Each color manager 70 is connected to receive the output of the associated thermal sensor 50 and color sensor 60 and is connected to control a drive signal of the associated luminaire 40. Each color manager 70 further receives an illumination signal from controller 80).

Regarding Claim 8, KORCHARZ in view of KAKINUMA further in view of VAN teaches the method of claim 1, and further teaches wherein identifying the first color and the second color  comprises extracting colors from an input image (KAKINUMA [0053] The region extraction unit 101 extracts a conversion region, where the color information is to be converted. The conversion region is a region selected from the input image data by a user who executes the image processing, at the display and input unit 107. The conversion region is, for example, a region of the skin, the sky, the green of plants and trees, or the like in the image data). Same motivation as Claim 1 applies here.

Regarding Claim 9, KORCHARZ in view of KAKINUMA further in view of VAN teaches a computing apparatus comprising (KORCHARZ A backlighting system comprising: a color manager; a plurality of luminaires, each of the luminaires comprising a LED string and arranged to illuminate a particular portion of a display associated therewith; [0022] a method of backlighting comprising: providing a plurality of luminaires):
one or more computer readable media;
a processing system operatively coupled with the computer readable media; and
program instructions stored on the computer readable media that, when read and executed by the processing system 
(KAKINUMA [0153] Moreover, the functions, with which the image processing apparatus 1000 according to the first embodiment is equipped with, can be realized by executing in a computer the operating procedures, explained above, as a computer 
The metes and bounds of the rest of the limitations of the apparatus claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 10, 11, 13, 14 and 16, KORCHARZ in view of KAKINUMA further in view of VAN teaches the computing apparatus of claim 9. The metes and bounds of the apparatus substantially correspond to the method claim as set forth in Claims 2, 3, 5, 6 and 8; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 17, KORCHARZ in view of KAKINUMA further in view of VAN teaches computing system comprising (KORCHARZ A backlighting system comprising: a color manager; a plurality of luminaires, each of the luminaires comprising a LED string and arranged to illuminate a particular portion of a display associated therewith; [0022] a method of backlighting comprising: providing a plurality of luminaires):
The metes and bounds of the rest of the limitations of the apparatus claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 18 and 20, KORCHARZ in view of KAKINUMA further in view of VAN teaches the system of claim 17. The metes and bounds of the system substantially correspond to the method claim as set forth in Claims 2 and 5; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 19, KORCHARZ in view of KAKINUMA further in view of VAN teaches the system of claim 18,and further teaches wherein instructing the LED to transition from producing the present color to producing the subsequent color is based on an identified transition duration (KORCHARZ [0008] This problem is resolved by a scanning backlight, in which the matrix display is divided horizontally into a plurality of regions, and the backlight for each region is illuminated for a short period of time in synchronization with the writing of the image. Ideally, the backlighting for the region is illuminated just after the pixel response time, and the illumination is held for a predetermined illumination frame time).

4.	Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KORCHARZ et al. (US 20080024076 A1), referred herein as KORCHARZ in view of KAKINUMA (US 20090089453 A1), referred herein as KAKINUMA in view of VAN DE et al. (US 20120229032 A1), referred herein as VAN further in view of Roustaei (US 20020050518 A1), referred herein as Roustaei.
Regarding Claim 4, KORCHARZ in view of KAKINUMA further in view of VAN teaches the method of claim 1, but does not teach wherein each diode of the plurality of diodes is a laser diode.
Roustaei [0163] A laser diode spot 1200 also can be used combined with a holographic diffuser to illuminate the target area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified KORCHARZ in view of KAKINUMA further in view of VAN to incorporate the teachings of Roustaei, and applying the laser diode, as taught by Roustaei into the color control method and system for scanning backlight.
Doing so would allow to inspect products from the captured images as such uses typically require a wide field of view and the ability to make precise observations of specific areas in the color control system for producing gradient light.

Regarding Claim 12, KORCHARZ in view of KAKINUMA further in view of VAN teaches the computing apparatus of claim 9. The metes and bounds of the system substantially correspond to the method claim as set forth in Claim 4; thus they are rejected on similar grounds and rationale as their corresponding limitations.

5.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KORCHARZ et al. (US 20080024076 A1), referred herein as KORCHARZ in view of KAKINUMA (US 20090089453 A1), referred herein as KAKINUMA in view of VAN DE et al. (US 20120229032 A1), referred herein as VAN further in view of Nakabe et al. (US 4157566 A), referred herein as Nakabe.
Regarding Claim 15, KORCHARZ in view of KAKINUMA further in view of VAN teaches the computing apparatus of claim 13, but does not teach wherein the desired gradient comprises a non-linear gradient.
However Nakabe discloses a color television camera employing a single pick-up tube and producing color component signals utilizing a difference of phase relationships of the modulated color signals, which is analogous to the present patent application. Nakabe teaches wherein the desired gradient comprises a non-linear gradient (Nakabe col5, ll64- col6, ll8: The color correction signal generating circuitry required for this embodiment, therefore, further comprises a non-linear circuit 100 coupled between the subtract circuit 8 and the gain control circuit 10; The gradient and the shape of the curve representing the characteristics of FIG. 12 are adjusted by the pre-set resistance 104, a fixed resistance 105 and the diodes 101, 102 and 103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified KORCHARZ in view of KAKINUMA further in view of VAN to incorporate the teachings of Nakabe, and applying non-linear gradient, as taught by Nakabe into the color control method and system for scanning backlight.
Doing so color error components would not carried into the color component signals in the color control system for producing gradient light.


Response to Arguments
Applicant’s arguments, see page 9, filed June 15, 2021, with respect to claim(s) 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that independent claims have been amended to include new limitation. Examiner finds these limitations to be unpatentable as can be found in above detail action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611